Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 1 of 21 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   ANI AVETISYAN (State Bar. No. 266679)
     ani@handslawgroup.com
 4   LAURA STEVEN (State Bar. No. 332168)
     laura@handslawgroup.com
 5   THE LAW OFFICE OF HAKIMI &
     SHAHRIARI
 6   1800 Vine Street
     Los Angeles, CA 90028
 7
     Telephone: (888) 635-2250
 8   Facsimile: (213) 402 - 2170
 9   Attorneys for Plaintiff,
     ED HULL
10                        UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
     Ed Hull,                                  Case No.:
13
14           Plaintiff,
15   v.                                      COMPLAINT FOR VIOLATIONS
                                             OF: AMERICANS WITH
16   Gardena Professional Medical Plaza, LP, DISABILITIES ACT OF 1990, 42
                                             U.S.C. § 12181 et seq.; UNRUH
17   a California Limited Partnership; and   CIVIL RIGHTS ACT, CALIFORNIA
     Does 1-10,                              CIVIL CODE § 51 et seq.
18
19              Defendants.
20                                             DEMAND FOR JURY TRIAL
21
22
23
24               Most Americans will become disabled at some point in life.
25
26
27
28

                                        COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 2 of 21 Page ID #:2



 1          Plaintiff Ed Hull (hereinafter referred to as “Plaintiff,”) complains of
 2
     Gardena Professional Medical Plaza, LP, a California Limited Partnership; and
 3
 4   Does 1-10 (each, individually a “Defendant,” and collectively “Defendants”), and

 5   alleges as follows:
 6
                                 I.     PARTIES
 7
 8          1.       Ed Hull suffers from neuropathy caused by advanced diabetes. He
 9   has significant impairment in his lower body, causing pain and limited range of
10   movement. Plaintiff is qualified as being disabled pursuant to 42 USC Section
11   12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq. and 52,
12   et seq., and other statutory laws which protect the rights of “disabled persons”.
13   Plaintiff has been issued a blue permanent disability Disabled Person Parking
14
     Placard by the State of California. Plaintiff is a California resident with physical
15
     disabilities.
16
            2.       Defendant Gardena Professional Medical Plaza, LP, a California
17
18   Limited Partnership owned the property (“Property”) located at 1045 W Redondo

19   Beach Blvd, Gardena, CA 90247, at all relevant times.
20
            3.       There is a business establishment on the Property known as “Gardena
21
22   Professional Medical Plaza” (hereinafter “business”).

23          4.       DOES 1 through 10 were at all relevant times lessors, lessees, property
24
     owners, subsidiaries, parent companies, employers, employees, agents, corporate
25
26   officers, managers, principles and/or representatives of Defendants. Plaintiff is
27   unaware of the true names and capacities of Defendants sued herein, as DOES 1
28
                                            2
                                        COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 3 of 21 Page ID #:3



 1   through 10, inclusive, and therefore, sues those Defendants by fictitious names.
 2
     Plaintiff requests that the Court grant leave to amend this complaint to allege the
 3
 4   true names and capacities when determined by whatever source.

 5         5.     Plaintiff alleges that Defendants at all times have been and are relevant
 6
     to this cause of action, the owners, franchisees, lessees, general partners, limited
 7
 8   partners, agents, employees, employers, represent partners, subsidiaries, partner
 9   companies, and/or joint ventures of the remaining Defendants and were acting
10
     within the course and scope of that relationship. Plaintiff is further informed and
11
12   believes and alleges that each of the Defendants gave consent to, ratified, and/or
13   authorized the acts alleged of each of the remaining defendants.
14
           6.     Plaintiff visited the public accommodations owned and operated by
15
16   Defendants with the intent to purchase and/or use the goods, services, facilities,
17   privileges, advantages, or accommodations operated and/or owned by Defendants.
18
                               II.    JURISDICTION & VENUE
19
20         7.     This Court has subject matter jurisdiction over this action pursuant to
21
     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
23
24         8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
25
     action, arising from the same nucleus of operative facts and arising out of the same
26
     transactions, is also brought under California’s Unruh Civil Rights Act, which act
27
28   expressly incorporates the ADA.
                                           3
                                       COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 4 of 21 Page ID #:4



 1          9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
 2
     founded on the fact that the real property which is the subject of this action is
 3
 4   located in this district and that Plaintiff’s cause of action arose in this district.

 5                               III.   FACTS
 6
            10.    The Property owned by Defendants is a facility which is open to the
 7
 8   public and is a business establishment.
 9          11.    Plaintiff alleges that the Property has been newly constructed and/or
10
     underwent remodeling, repairs, or alterations since 1992, and that Defendants have
11
12   failed to comply with California access standards which applied at the time of each
13   new construction and/or alteration or failed to maintain accessible features in
14
     operable working condition.
15
16          12.    Plaintiff visited the Property during the relevant statutory period on
17   five (5) separate occasions, September 2020 and October 2020 to patronize the
18
     business.
19
20          13.    Defendants did not offer persons with disabilities with equivalent
21
     facilities, privileges and advantages offered by Defendants to other patrons.
22
            14.    Plaintiff encountered barriers (both physical and intangible) that
23
24   interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
25
     services, privileges, and accommodations offered at the Property.
26
            15.    Parking for patrons visiting the Property are among the facilities,
27
28   privileges, and advantages offered by Defendants to patrons of the Property.
                                            4
                                        COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 5 of 21 Page ID #:5



 1         16.    However, there is no accessible parking for disabled patrons. Not one
 2
     single space. The parking space designated for disabled persons does not comply
 3
 4   with the Americans with Disabilities Act (“ADA”).

 5         17.    The parking area does not comply with the latest California Building
 6
     Codes (“2010 CBC”).
 7
 8         18.    Parking is one of the facilities, privileges, and advantages offered by
 9   Defendants to patrons of the Property.
10
           19.    When Plaintiff visited the Property, he experienced access barriers
11
12   related to parking, signage, and paths of travel.
13         20.    Plaintiff encountered the following barriers at Defendant’s Property:
14
15
16
           VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
17
18         ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route

19         of travel.) An accessible route of travel is not provided to all entrances and
20
           portions of the building, entrances and/or between the building and a public
21
22         way.

23
24         VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
25
           There is no accessible path of travel into the building entrances. There is no
26
27         safe way for Plaintiff to travel from the parking area to the entrance of the

28
                                           5
                                       COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 6 of 21 Page ID #:6



 1         Property.
 2
 3
 4         VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).

 5         (Directional signage.) There is no directional signage showing an accessible
 6
           path of travel.
 7
 8
 9         VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
10
           sign – towed vehicle information.) The unauthorized parking towed vehicle
11
12         sign must state information regarding the tow company and telephone
13         number. Although tow vehicle information is provided, it is obstructed by
14
           a bolt, which makes it difficult for to read.
15
16
17         VIOLATION of 2010 ADAS 403.3. (Path of travel- cross slope.) The cross
18
           slope of the accessible path of travel is greater than two (2) percent.
19
20
21         VIOLATION of 2010 CBC § 1129B.3; 1991 ADAS § 4.6.3; 2010 ADAS §
22
           502.2. (Faded paint – accessible space lines.) The paint used for the
23
24         designated accessible parking space is so worn and aged that it cannot be
25
           seen. This makes it unclear where the actual parking space is. The required
26
           width dimensions are not painted as required. This makes it difficult for
27
28         Plaintiff to park in the designated space.
                                          6
                                      COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 7 of 21 Page ID #:7



 1
 2
           VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Width of
 3
 4         space). The parking space designated for disabled persons measures less than

 5         nine (9) feet wide. This makes it difficult for Plaintiff to park in the
 6
           designated space.
 7
 8
 9         VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Length of
10
           space.) The designated disabled parking space measures less than eighteen
11
12         (18) feet long, which makes it difficult for Plaintiff to park in the designated
13         space.
14
15
16         VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
17         changes in level.) The path of travel from the space reserved for disabled
18
           patrons has an uneven ground surface with changes in level exceeding one-
19
20         half inch.
21
22
           VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
23
24         § 502.4. (Slope of parking space.) The parking space reserved for disabled
25
           patrons has surface slopes in it that are greater than two (2) percent.
26
27
28         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
                                           7
                                       COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 8 of 21 Page ID #:8



 1         § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
 2
           access aisle for the space reserved for disabled persons has surface slopes in
 3
 4         it that are greater than two (2) percent.

 5
 6
           VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
 7
 8         2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
 9         aisle to the designated disabled parking space is less than eighteen (18) feet
10
           long. This makes it difficult for Plaintiff to use the adjacent space to safely
11
12         disembark from the car.
13
14
           VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
15
16         2010 ADAS § 4.6.3. (Width of adjacent access aisle.) The adjacent
17         loading/unloading access aisle to the designated disabled parking space is
18
           less than five (5) feet wide. This makes it difficult for Plaintiff to use the
19
20         adjacent space to safely disembark from the car.
21
22
           VIOLATION of 2010 CBC § 1129B.3.1. (“No Parking” – surface sign.)
23
24         The words “No Parking” are missing from the adjacent loading/unloading
25
           access aisle. They must be painted with letters at least 12” high. As a result,
26
           non-disabled patrons park in the loading/unloading access aisle – blocking
27
28         Plaintiff from being able to use the access aisle. The words “No Parking”
                                          8
                                      COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 9 of 21 Page ID #:9



 1         are so worn and faded that they cannot be recognized.
 2
 3
 4         VIOLATION 2010 CBC § 1129B.4. (Sign missing – $250 fine.) The sign

 5         warning of the minimum $250 fine for unauthorized parking in the
 6
           designated disabled accessible parking space is missing entirely.
 7
 8
 9         VIOLATION of 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4. (Sign off-
10
           center.) Although there is a sign showing where the designated accessible
11
12         space parking is, it is not centered as required, but off to the side. The sign
13         was posted away from the middle of the parking space, rather than centered
14
           at the space as required. This makes it more difficult for people and parking
15
16         enforcement to determine which space is intended for the sole use of disabled
17         persons.
18
19
20         VIOLATION of 2010 ADAS § 502.3. (Access aisles.) The adjacent
21         loading/unloading access aisle must adjoin an accessible route to an
22
           accessible entrance. It does not.
23
24
25
           VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Path from
26
           parking – uneven surface.) The path of travel from the designated disabled
27
28         parking space to the entrance has damaged ground which is uneven. The
                                          9
                                      COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 10 of 21 Page ID #:10



  1         damaged ground has pavement distresses. Parts of the ground surface are not
  2
            flush. The surface of the ground within the designated path of travel leading
  3
  4         into the entrance is not flat. This makes traveling in this area difficult. The

  5         path of travel from the designated disabled parking space to the entrance runs
  6
            into these pavement distresses which has caused changes in level greater than
  7
  8         1/2 inch but provides no ramps. These steep changes in level create uneven
  9         surfaces. The parking area is riddled with damaged asphalt. Some of
 10
            these damaged areas are particularly severe directly in the disabled
 11
 12         parking spaces as well as the adjacent loading/unloading aisles, in
 13         addition to being along the paths of travel into the only customer
 14
            entrance. Some of the damaged areas in the asphalt as well as the
 15
 16         concrete exist in various areas in different degrees. The types of
 17         pavement distresses which exist include but are not limited to:
 18
               • Alligator (fatigue) cracking
 19
 20            • joint reflection cracking
 21
               • asphalt bleeding
 22
 23            • block cracking

 24            • raveling
 25
               • corrugation and shoving; and
 26
 27            • depressions
 28
                                          10
                                       COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 11 of 21 Page ID #:11



  1         These pavement distresses are made worse and exacerbated by designs
  2
            which do not follow the ADAAG.
  3
  4         WARNING: These areas should be fixed immediately because they are

  5         also a tripping and falling hazard.
  6
  7
  8         VIOLATION of 2010 CBC §§ 1120B.2, 1133B.7.4; 2010 ADAS §§ 302.1,
  9         303.3. (Path from parking – uneven surface.) The path of travel from the
 10
            designated disabled parking space to the entrance has damaged ground that is
 11
 12         uneven. The damaged ground is uneven with loose material. There are
 13         cracks and uneven surfaces on the surface of the ground within the
 14
            designated path of travel leading into the entrance. This makes traveling in
 15
 16         this area difficult. The path of travel from the designated disabled parking
 17         space to the entrance runs into cracks and changes in level greater than one-
 18
            half inch, but no ramps are provided. These steep changes in level create
 19
 20         uneven surfaces.
 21
 22
            VIOLATION of 2010 CBC § 1129B.3.1; 2010 ADAS § 502.6; ADAS §
 23
 24         4.6.3. (Marked path of travel.) There is no marked path of travel from the
 25
            disabled parking space to the entrance. There is no safe way for Plaintiff to
 26
            park there and then travel to the entrance of the Property.
 27
 28
                                          11
                                       COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 12 of 21 Page ID #:12



  1         VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS § 4.8.1. (Ramps.)
  2
            The accessible route of travel has a slope greater than 1:20 (5%) but is not a
  3
  4         compliant ramp.

  5
  6
            VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
  7
  8         cross slope of ramp.) The cross slope of the ramp is greater than two (2)
  9         percent.
 10
 11
 12         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
 13         landings.) Level ramp landings must be provided at the top and bottom of
 14
            each ramp. They are not provided.
 15
 16
 17         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
 18
            ramp landings.) The landing of ramps must be at least as wide as the ramp
 19
 20         run leading to it, but they are not.
 21
 22
            VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
 23
 24         4.8.4(3). (Minimum landing width and length for top ramp landings.) The
 25
            ramp’s top landing is not sixty inches (60”) wide and long as required.
 26
 27
 28         VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
                                           12
                                        COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 13 of 21 Page ID #:13



  1         bottom ramp landings.) The ramp’s bottom landing is not seventy-two
  2
            inches (72”) in length as required.
  3
  4
  5         VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
  6
            (Minimum landing size for change of direction in ramp.) The ramp’s change
  7
  8         of direction does not have a landing size that measures at least sixty (60)
  9         inches by sixty (60) inches.
 10
 11
 12         VIOLATION of 2010 CBC § 1127B.5.7; 1991 ADAS § 4.7.7. (Detectable
 13         warnings - curb ramp.) Detectable warnings extending the full width and
 14
            depth of the ramp are not installed where curb ramps lead to an accessible
 15
 16         route.
 17
 18
            VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front door
 19
 20         entrance threshold and weather strip changes in level.) Inside the building,
 21         the front door entrance threshold and weather strip has changes in level
 22
            greater than one-half inch but provides no ramps. This makes traversing this
 23
 24         area difficult.
 25
 26
            21.      These inaccessible conditions denied Plaintiff full and equal access
 27
      and caused difficulty, humiliation, and/or frustration.
 28
                                            13
                                         COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 14 of 21 Page ID #:14



  1         22.      The barriers existed during each of Plaintiff’s visits in 2020.
  2
            23.      Plaintiff alleges that Defendants knew that the foregoing architectural
  3
  4   barriers prevented access. Plaintiff will prove that Defendants had actual knowledge

  5   that the architectural barriers prevented access, and that the noncompliance with the
  6
      ADA Accessibility Guidelines and Title 24 of the California Building Code was
  7
  8   intentional.
  9         24.      Plaintiff intends visit the Property again soon. Currently, Plaintiff is
 10
      reasonably deterred from returning to Defendants’ public accommodation facilities
 11
 12   because of the knowledge of barriers to equal access, relating to Plaintiff’s
 13   disabilities, that continue to exist at the Property.
 14
            25.      Defendants have failed to maintain in working and useable conditions
 15
 16   those features necessary to provide ready access to persons with disabilities.
 17         26.      Defendants have the financial resources to remove these barriers
 18
      without much expense or difficulty in order to make their Property more accessible
 19
 20   to their mobility impaired customers. The removal of these barriers is readily
 21
      achievable. The United States Department of Justice has determined that removal of
 22
      these types of barriers is readily achievable to remove.
 23
 24         27.      Defendants refuse to remove these barriers.
 25
            28.      On information and belief, Plaintiff alleges that Defendants’ failure to
 26
      remove these barriers was intentional, because the barriers are logical and obvious.
 27
 28   During all relevant times, Defendants had authority, control, and dominion over
                                             14
                                          COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 15 of 21 Page ID #:15



  1   these conditions; thus, the absence of accessible facilities was not a mishap, but
  2
      rather an intentional act.
  3
  4         29.    These barriers to access are described herein without prejudice to

  5   Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
  6
      access agents, pursuant to Doran v 7-ELEVEN, Inc., 524 F3d 1034 (9th Cir. 2008)
  7
  8   (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
  9   have all barriers that relate to his or her disability removed, regardless of whether
 10
      he or she personally encountered them).
 11
 12      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 13       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
 14
                                     (Against All Defendants)
 15
 16         30.    Plaintiff alleges and incorporates by reference each and every
 17   allegation contained in all prior paragraphs of this complaint.
 18
            31.    Title III of the ADA prohibits discrimination against any person on the
 19
 20   basis of disability in the full and equal enjoyment of the goods, services, facilities,
 21   privileges, advantages, or accommodations of any place of public accommodation
 22
      by any person who owns, leases, or operates a place of public accommodation.
 23
 24   U.S.C. § 12182(a).
 25
            32.    Defendants discriminated against Plaintiff by denying “full and equal
 26
      enjoyment” and use of the goods, services, facilities, privileges, or accommodations
 27
 28   of Defendant’s facility during each visit and each incident of deterred visit.
                                            15
                                         COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 16 of 21 Page ID #:16



  1         33.    The acts and omissions of Defendants herein were/are in violation of
  2
      Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
  3
  4         34.     Pursuant to the ADA, discrimination is a “failure to make reasonable

  5   modifications in policies, practices or procedures, when such modifications are
  6
      necessary to afford goods, services, facilities, privileges, advantages or
  7
  8   accommodations to individuals with disabilities, unless the entity can demonstrate
  9   that making such modifications would fundamentally alter the nature of such goods,
 10
      services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
 11
 12   12182(b)(2)(A)(ii).
 13         35.    The ADA requires removal of architectural barriers in existing
 14
      facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv.)
 15
 16   (“discrimination includes … a failure to remove architectural barriers, and
 17   communication barriers that are structural in nature, in existing facilities, … where
 18
      such removal is readily achievable”). The term “readily achievable” is defined as
 19
 20   “easily accomplishable and able to be carried out without much difficulty or
 21
      expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
 22
      Standards of Accessible Design (“ADAS”), found at 28 C.F.R., Part 36, including
 23
 24   the ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”) at Part
 25
      36, Appendix A.
 26
            36.    If removal of any barrier is not readily achievable, a failure to make
 27
 28   goods, services, facilities, or accommodations available through alternative
                                           16
                                        COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 17 of 21 Page ID #:17



  1   methods is also prohibited if these methods are readily achievable. 42 U.S.C. §
  2
      12182(b)(2)(A)(v).
  3
  4         37.     Plaintiff alleges that Defendants can easily remove the architectural

  5   barriers at their facility without much difficulty or expense, and that Defendants
  6
      violated the ADA by failing to remove those barriers because removal was readily
  7
  8   achievable. There are companies in the area which can repaint parking areas for as
  9   little as $350. Defendants can afford such costs, which are a fraction of what
 10
      Defendants receive in rental profits for such a large and expensive property.
 11
 12         38.     Alternatively, if it was not “readily achievable” for Defendants to
 13   remove barriers at their facilities, Defendants violated the ADA by failing to make
 14
      the required services available through alternative methods, which are readily
 15
 16   achievable.
 17         39.     On information and belief, the facility was modified after January 26,
 18
      1992, mandating compliance access requirements under the ADA.
 19
 20         40.     The ADA requires that facilities altered in a manner that affects or
 21
      could affect their usability must be made readily accessible to individuals with
 22
      disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
 23
 24         41.     Plaintiff alleges that Defendants altered the facilities at the Property in
 25
      a manner that violated the ADA, and/or failed to make the Property readily
 26
      accessible to physically disabled persons, including Plaintiff, to the maximum
 27
 28   extent feasible.
                                            17
                                         COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 18 of 21 Page ID #:18



  1         42.    The ADA also requires reasonable modifications in policies, practices,
  2
      or procedures, when such modifications are necessary to afford goods, services,
  3
  4   facilities, privileges, advantages, or accommodations to individuals with

  5   disabilities, unless the entity can demonstrate that making such modifications
  6
      would fundamentally alter the nature of such goods, services, facilities, privileges,
  7
  8   advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
  9         43.    Plaintiff alleges that Defendants violated the ADA by failing to make
 10
      reasonable modifications in policies, practices, or procedures at the Property when
 11
 12   these modifications were necessary to afford (and would not fundamentally alter the
 13   nature of) the goods, services, facilities, privileges, advantages, or accommodations.
 14
            44.    Plaintiff seeks a finding from this Court that Defendants violated the
 15
 16   ADA, so that he may pursue damages under California’s Unruh Civil Rights Act
 17   for Disable Persons Act.
 18
            45.    Here Defendants’ failure to make sure that accessible facilities were
 19
 20   available and ready to be used by the Plaintiff was/is a violation of law.
 21
            46.    Plaintiff would like to continue to frequent Defendants’ property
 22
      because it is close to his home. However, he is deterred from doing so because he
 23
 24   has been discriminated against and is aware of accessibility barriers at the Property.
 25
            47.    Among the remedies sought, Plaintiff seeks an injunction order
 26
      requiring compliance with state and federal access laws, and remediation of all the
 27
 28   existing access violations at the Property.
                                          18
                                       COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 19 of 21 Page ID #:19



  1      V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
  2
                                     (Cal. Civ. Code § 51-53.)
  3
  4                                   (Against All Defendants)

  5            48.   Plaintiff repleads and incorporates by reference, as though fully set
  6
      forth herein, the allegations contained in all prior paragraphs of this complaint.
  7
  8            49.   California Civil Code § 51 states, in part: “All persons within the
  9   jurisdictions of this state are entitled to the full and equal accommodations,
 10
      advantages, facilities, privileges, or services in all business establishments of every
 11
 12   kind whatsoever.”
 13            50.   California Civil Code § 51 also states, in part: “No business
 14
      establishment of any kind whatsoever shall discriminate against any person in this
 15
 16   state because of the disability of the person.”
 17            51.   California Civil Code § 51(f) specifically incorporates, by reference,
 18
      an individual’s rights under the ADA, into the Unruh Civil Rights Act. (“Unruh
 19
 20   Act”).
 21
               52.   The Unruh Act also provides that a violation of the ADA, or California
 22
      state accessibility regulations, is a violation of the Unruh Act Cal. Civ. Code §
 23
 24   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D.
 25
      Cal. 1994).
 26
               53.   Defendants’ above-mentioned acts and omissions have violated the
 27
 28   Unruh Act by denying Plaintiff his rights to full and equal use of the
                                            19
                                         COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 20 of 21 Page ID #:20



  1   accommodations, advantages, facilities, privileges, and services they offer, on the
  2
      basis of Plaintiff’s disability.
  3
  4          54.      Defendants’ above-mentioned acts and omissions have also violated

  5   the Unruh Act by denying Plaintiff his rights to equal access pursuant to the ADA;
  6
      and, thus, Defendants are liable for damages. Cal. Civ. Code § 51(f), 52(a).
  7
  8          55.      Because violation of the Unruh Act resulted in difficulty, discomfort,
  9   and/or embarrassment for Plaintiff, the Defendants are each also responsible for
 10
      statutory damages, such as a civil penalty. Cal. Civ. Code § 55.56(a)(c).
 11
 12          56.      Plaintiff was actually damaged.
 13          57.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
 14
      statutory minimum damages of four thousand dollars ($4,000) for each offense.
 15
 16                                      PRAYER FOR RELIEF
 17                   WHEREFORE, Plaintiff prays for judgment against Defendants, as
 18
      follows:
 19
 20          1. For injunctive relief, compelling Defendants to comply with the
 21                Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
 22
                   Plaintiff is not invoking section 55 of the California Civil Code and is not
 23
 24                seeking injunctive relief under the Disabled Person Acts.
 25
             2. Damages under the Unruh Civil Rights Act, which provides for actual
 26
                   damages and a statutory minimum of $4,000 per each offense.
 27
 28          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
                                              20
                                           COMPLAINT
Case 2:21-cv-03925-JAK-JPR Document 1 Filed 05/10/21 Page 21 of 21 Page ID #:21



  1             42 U.S.C. § 12205, and Cal. Civ. Code § 52.
  2
                                         JURY DEMAND
  3
  4   Plaintiffs demand a trial by jury on all issues so triable.

  5
  6   DATED: May 5, 2021                       THE LAW OFFICE OF HAKIMI & SHAHRIARI
  7
  8
                                        By:    /s/ Peter Shahriari, Esq.____________
  9                                            PETER SHAHRIARI, ESQ.
 10
                                               Attorney for Plaintiff, Ed Hull

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           21
                                        COMPLAINT
